EXHIBIT 10.2
EXECUTION

GUARANTY

GUARANTY, dated as of November 1, 2016 (as amended, restated, supplemented, or
otherwise modified from time to time, this “Guaranty”), made by Private National
Mortgage Acceptance Company, LLC, a Delaware limited liability company (the
“Guarantor”), in favor of JPMorgan Chase Bank, National Association (the
“Buyer”).

RECITALS

Pursuant to the Master Repurchase Agreement, dated as of November 1, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Repurchase Agreement”), among PennyMac Loan Services, LLC (“Seller”), the
Guarantor and the Buyer, the Buyer has agreed from time to time to enter into
transactions with Seller upon the terms and subject to the conditions set forth
therein.  It is a condition precedent to the obligation of the Buyer to enter
into Transactions with the Seller under the Repurchase Agreement that the
Guarantor shall have executed and delivered this Guaranty to the Buyer.

Now, therefore, in consideration of the premises and to induce the Buyer to
enter into the Repurchase Agreement and engage in Transactions with the Seller,
and for other good and valuable consideration the receipt and sufficiency of
which is hereby acknowledged, the Guarantor hereby agrees to guarantee Seller’s
obligations under the Repurchase Agreement, as may be amended from time to time.

1. Defined Terms.

(a) Unless otherwise defined herein, terms defined in the Repurchase Agreement
and used herein shall have the meanings given to them in the Repurchase
Agreement.

(b) For purposes of this Guaranty, “Obligations” shall mean all obligations and
liabilities of the Seller to the Buyer, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, or
whether for payment or for performance (including, without limitation, Price
Differential accruing after the Repurchase Date for the Transactions and Price
Differential accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
Seller, whether or not a claim for post filing or post-petition interest is
allowed in such proceeding), which may arise under, or out of or in connection
with the Repurchase Agreement, this Guaranty and any other Facility Documents
and any other document made, delivered or given in connection therewith or
herewith, whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses (including, without limitation, all fees and
disbursements of counsel to the Buyer that are required to be paid by the Seller
pursuant to the terms of such documents), all “claims” (as defined in Section
101 of the Bankruptcy Code) of the Buyer against Seller, or otherwise.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guaranty shall refer to this Guaranty as a whole and not to
any particular provision of this Guaranty and section and paragraph references
are to this Guaranty unless otherwise specified.



LEGAL02/36735576v4

--------------------------------------------------------------------------------

 



(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

2. Guarantee.    Guarantor hereby, unconditionally and irrevocably, guarantees
to the Buyer and its successors, indorsees, transferees and assigns, the prompt
and complete payment and performance by Seller when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations.

(a) Guarantor further agrees to pay any and all expenses (including, without
limitation, all fees and disbursements of counsel) which may be paid or incurred
by the Buyer in enforcing, or obtaining advice of counsel in respect of, any
rights with respect to, or collecting, any or all of the Obligations and/or
enforcing any rights with respect to, or collecting against, the Guarantor under
this Guaranty.  This Guaranty shall remain in full force and effect until the
later of (i) the termination of the Repurchase Agreement or (ii) the Obligations
are paid in full, notwithstanding that from time to time prior thereto Seller
may be free from any Obligations.

(b) No payment or payments made by Seller, the Guarantor, any other guarantor or
any other Person or received or collected by the Buyer from the Seller, the
Guarantor, any other guarantor or any other Person by virtue of any action or
proceeding or any set‑off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of the Guarantor
hereunder which shall, notwithstanding any such payment or payments other than
payments made by the Guarantor in respect of the Obligations or payments
received or collected from the Guarantor in respect of the Obligations, remain
liable for the Obligations until the Obligations are paid in full and the
Repurchase Agreement is terminated, subject to the reinstatement provisions of
Section 7 hereof.

(c) Guarantor agrees that whenever, at any time, or from time to time, Guarantor
shall make any payment to the Buyer on account of Guarantor’s liability
hereunder, Guarantor will notify the Buyer in writing that such payment is made
under this Guaranty for such purpose.

3. Right of Set‑off.  Upon the occurrence and during the continuance of any
Event of Default, Guarantor hereby irrevocably authorizes the Buyer at any time
and from time to time without notice to the Guarantor, any such notice being
waived by the Guarantor, to set‑off and appropriate and apply any and all monies
and other property of the Guarantor, deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Buyer or any Affiliate thereof to or for the credit or the account
of Guarantor, or any part thereof in such amounts as the Buyer may elect,
against and on account of the Obligations and liabilities of the Guarantor to
the Buyer hereunder and claims of every nature and description of the Buyer
against the Guarantor, in any currency, whether arising hereunder or, under the
Repurchase Agreement, as the Buyer may elect, whether or not the Buyer has made
any demand for payment and although such Obligations and liabilities and claims
may be contingent or unmatured. The Buyer shall notify the Guarantor promptly of
any such set‑off and the application made by the Buyer, provided that the
failure to give such notice shall not affect the validity of such set‑off and
application.  The rights of the 

‑2‑

LEGAL02/36735576v4

--------------------------------------------------------------------------------

 



Buyer under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set‑off) which the Buyer may
have.

4. No Subrogation.  Notwithstanding any payment or payments made by the
Guarantor hereunder or any set‑off or application of funds of the Guarantor by
the Buyer, the Guarantor shall not be entitled to be subrogated to any of the
rights of the Buyer against Seller or any other guarantor or any collateral
security or guarantee or right of offset held by the Buyer for the payment of
the Obligations, nor shall the Guarantor seek or be entitled to seek any
contribution or reimbursement from Seller or any other guarantor in respect of
payments made by the Guarantor hereunder, until all amounts owing to the Buyer
by Seller on account of the Obligations are paid in full and the Repurchase
Agreement is terminated. The Guarantor hereby subordinates all of its
subrogation rights against Seller to the full payment of Obligations due Buyer
under the Repurchase Agreement for a period of 91 days following the final
payment of the last of all of the Obligations under the Facility Documents.  If
any amount shall be paid to the Guarantor on account of such subrogation rights
at any time when all of the Obligations shall not have been paid in full, such
amount shall be held by the Guarantor in trust for the Buyer, segregated from
other funds of Guarantor, and shall, forthwith upon receipt by the Guarantor, be
turned over to the Buyer in the exact form received by the Guarantor (duly
indorsed by the Guarantor to the Buyer, if required), to be applied against the
Obligations, whether matured or unmatured, in such order as the Buyer may
determine.

5. Amendments, Etc. with Respect to the Obligations; Waiver of Rights.  
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against Guarantor and without notice to or further assent
by Guarantor, any demand for payment of any of the Obligations made by the Buyer
may be rescinded by the Buyer and any of the Obligations continued, and the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Buyer, and the Repurchase Agreement, and the other Facility Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the Buyer
may deem advisable from time to time, and any collateral security, guarantee or
right of offset at any time held by the Buyer for the payment of the Obligations
may be sold, exchanged, waived, surrendered or released.  The Buyer shall not
have any obligation to protect, secure, perfect or insure any Lien at any time
held by it as security for the Obligations or for this Guaranty or any property
subject thereto.  When making any demand hereunder against Guarantor, the Buyer
may, but shall be under no obligation to, make a similar demand on Seller or any
other guarantor, and any failure by the Buyer to make any such demand or to
collect any payments from Seller or any such other guarantor or any release
of Seller or such other guarantor shall not relieve Guarantor of its obligations
or liabilities hereunder, and shall not impair or affect the rights and
remedies, express or implied, or as a matter of law, of the Buyer against
Guarantor.  For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.

6. Guaranty Absolute and Unconditional.  

(a) Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Obligations and notice of or proof of reliance by the
Buyer upon this Guaranty 

‑3‑

LEGAL02/36735576v4

--------------------------------------------------------------------------------

 



or acceptance of this Guaranty, the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon this Guaranty; and all dealings
between Seller and the Guarantor, on the one hand, and the Buyer, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon this Guaranty.

(b) Guarantor hereby expressly waives all set‑offs and counterclaims and all
diligence, presentments, demands for payment, demands for performance, notices
of nonperformance, protests, notices of protest, notices of dishonor, notices of
acceptance of this Guaranty, notices of sale, notice of default or nonpayment to
or upon Seller or the Guarantor, surrender or other handling or disposition of
assets subject to the Repurchase Agreement, any requirement that Buyer exhaust
any right, power or remedy or take any action against Seller or against any
assets subject to the Repurchase Agreement, and other formalities of any kind.

(c) Guarantor understands and agrees that this Guaranty shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(i) the validity or enforceability of the Repurchase Agreement, any of the
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the Buyer,
(ii) any defense, set‑off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by Seller
against the Buyer, or (iii) any other circumstance whatsoever (with or without
notice to or knowledge of Seller or the Guarantor) which constitutes, or might
be construed to constitute, an equitable or legal discharge of Seller from the
Obligations, or of the Guarantor from this Guaranty, in bankruptcy or in any
other instance.

(d) When pursuing its rights and remedies hereunder against the Guarantor, the
Buyer may, but shall be under no obligation to, pursue such rights and remedies
as it may have against Seller or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by the Buyer to pursue such other rights or remedies or
to collect any payments from Seller or any such other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of Seller or any such other Person or any such collateral
security, guarantee or right of offset, shall not relieve the Guarantor of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Buyer against
the Guarantor.

(e) This Guaranty shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantor and the
successors and assigns thereof, and shall inure to the benefit of the Buyer, and
its successors, indorsees, transferees and assigns, until all the Obligations
and the obligations of the Guarantor under this Guaranty shall have been
satisfied by payment in full and the Repurchase Agreement shall be terminated,
notwithstanding that from time to time prior thereto Seller may be free from any
Obligations.

(f) Guarantor waives, to the fullest extent permitted by applicable law, all
defenses of surety to which it may be entitled by statute or otherwise.



‑4‑

LEGAL02/36735576v4

--------------------------------------------------------------------------------

 



7. Reinstatement.  The Obligations of the Guarantor under this Guaranty, and
this Guaranty shall continue to be effective, or be reinstated, as the case may
be, and be continued in full force and effect, if at any time any payment, or
any part thereof, of any of the Obligations is rescinded, invalidated,
fraudulently transferred or preferentially set aside or must otherwise be
restored, returned or repaid by the Buyer upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of Seller or the Guarantor or upon or
as a result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, Seller or the Guarantor or any substantial part
of its or their property, or for any other reason, all as though such payments
had not been made.

8. Payments.   Guarantor hereby guarantees that Obligations will be paid to the
Buyer without set‑off or counterclaim in U.S. Dollars.

9. Event of Default.  If an Event of Default under the Repurchase Agreement
shall have occurred and be continuing, Guarantor agrees that, as between
Guarantor and Buyer, the Obligations may be declared to be due for purposes of
this Guaranty notwithstanding any stay, injunction or other prohibition which
may prevent, delay or vitiate any such declaration as against Seller and that,
in the event of any such declaration (or attempted declaration), such
Obligations shall forthwith become due by Guarantor for purposes of this
Guaranty.

10. Waiver of Rights.  Guarantor hereby waives: (i) notice of or proof of
reliance by the Buyer upon this Guaranty or acceptance of this Guaranty and the
Obligations shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon this
Guaranty, and all other dealings between Seller and Guarantor, on the one hand,
and the Buyer, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon this Guaranty; (ii) diligence,
presentment, protest, all demands whatsoever, and notice of default or
nonpayment with respect to the Obligations; (iii) the filing of claims with any
court in case of the insolvency, reorganization or bankruptcy of Seller; and
(iv) any fact, event or circumstance that might otherwise constitute a legal or
equitable defense to or discharge of Guarantor, including (but without typifying
or limiting this waiver), failure by the Buyer to perfect a security interest in
any collateral securing performance of any Obligation or to realize the value of
any collateral or other assets which may be available to satisfy any Obligation
and any delay by the Buyer in exercising any of its rights hereunder or against
Seller.    

11. Notices.  All notices, requests and other communications provided for herein
(including without limitation any modifications of, or waivers, requests or
consents under, this Guaranty) shall be given or made in writing (including
without limitation by electronic transmission) delivered to the intended
recipient at the “Address for Notices” specified below its name on the signature
pages of the Repurchase Agreement; or, as to any party, at such other address as
shall be designated by such party in a written notice to each other party.  All
such communications shall be deemed to have been duly given when transmitted
electronically or personally delivered or, in the case of a mailed notice, upon
receipt, in each case given or addressed as aforesaid.

12. Severability.  Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such

‑5‑

LEGAL02/36735576v4

--------------------------------------------------------------------------------

 



prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

13. Integration.  This Guaranty represents the agreement of the Guarantor with
respect to the subject matter hereof and thereof and there are no promises or
representations by the Buyer relative to the subject matter hereof or thereof
not reflected herein or therein.

14. Amendments in Writing; No Waiver; Cumulative Remedies.    None of the terms
or provisions of this Guaranty may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by the Guarantor and the Buyer,
provided that any provision of this Guaranty may be waived by the Buyer.

(a) The Buyer shall not by any act (except by a written instrument pursuant to
clause (a) above), delay, indulgence, omission or otherwise be deemed to have
waived any right or remedy hereunder or to have acquiesced in any Default or
Event of Default or in any breach of any of the terms and conditions hereof.  No
failure to exercise, nor any delay in exercising, on the part of the Buyer, any
right, power or privilege hereunder shall operate as a waiver thereof.  No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  A waiver by the Buyer of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Buyer would otherwise have on any future occasion.

(b) The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.

15. Section Headings.  The section headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

16. Successors and Assigns.  This Guaranty shall be binding upon the successors
and assigns of the Guarantor and shall inure to the benefit of the Buyer and its
successors and assigns.  This Guaranty may not be assigned by the Guarantor
without the express written consent of the Buyer.

17. Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES
THEREOF.

18. SUBMISSION TO JURISDICTION; WAIVERS.  THE GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY:

(A) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS GUARANTY AND THE OTHER FACILITY DOCUMENTS, OR FOR RECOGNITION
AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON‑EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS OF

‑6‑

LEGAL02/36735576v4

--------------------------------------------------------------------------------

 



THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND
APPELLATE COURTS FROM ANY THEREOF;

(B) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

(C) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE BUYER SHALL HAVE
BEEN NOTIFIED; AND

(D) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

19. WAIVER OF JURY TRIAL.  THE GUARANTOR AND THE BUYER HEREBY IRREVOCABLY WAIVE,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY, ANY
OTHER FACILITY DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

20. Intent.  This Guaranty is intended to constitute a security agreement or
other arrangement or other credit enhancement related to the Repurchase
Agreement and Transactions thereunder as defined under Sections 101(47)(A)(v)
and 741(7)(A)(xi) of the Bankruptcy Code.

[SIGNATURE PAGE FOLLOWS]

 



‑7‑

LEGAL02/36735576v4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered by its duly authorized officer as of the date first above written.

 

 

 

 

 

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC, as Guarantor

 

 

 

 

 

By:

/s/ Pamela Marsh

 

Name: Pamela Marsh

 

Title: Managing Director, Treasurer

 

Signature Page to the Guaranty

--------------------------------------------------------------------------------